Citation Nr: 0314331	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-20 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the lumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder to include as secondary to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  


REMAND

Intervertebral Disc Disease of the Lumbar Spine 

During the pendancy of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The Board notes that the RO provided VCAA notification with 
respect to the claims for service connection for right and 
left knee disorders; however, no such notification has been 
provided for the claim for an increased rating for the 
veteran's lumbar spine disability.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law with respect to service-
connected lumbar spine disability.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In addition, the record reflects that the most recent 
examination with respect to service-connected back disability 
is dated in September 2001.  The report of that examination 
revealed, in pertinent part, that the veteran walked with a 
slow slight slightly wide-based gait, that he was able to 
bend forward to 90 degrees with mild complaints of low back 
pain, that he was able to come up on his heels and rock back 
and forth, and that he was able to walk heel to toe with 
minimal difficulty.  The veteran complained of decreased 
sensation to pinprick at the toes, including all of the toes 
on the right foot.  There were also complaints of decreased 
sensation to pinprick on the lateral extremity of the right 
leg.  

Evidence received subsequent to the examination suggests that 
the disability may have increased in disability.  In a 
December 2002 VA outpatient report, it was noted that the 
veteran had increased back pain and that he was required to 
take off from work for a couple of days because of the pain.  
In addition, the veteran suggested that he may have developed 
foot drop.  In light of the report of possible increased back 
disability since the September 2001 VA examination, a more 
contemporaneous examination is warranted to determine the 
severity of the service-connected lumbar spine disability.  

The veteran's intervertebral disc syndrome is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  During the course 
of this appeal the regulations pertaining to intervetebral 
disc syndrome were amended, and became effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Although the veteran was informed 
of this change in regulation in October 2002, the RO must 
consider the version most favorable to veteran when re-
evaluating the claim for an increased rating for 
interverebral disc syndrome of the lumbar spine.  

Right Knee 

The veteran asserts that he is entitled to service connection 
for a right knee disorder.  It is maintained that the veteran 
developed the disorder as a result of service or as secondary 
to his service-connected intervertebral disc syndrome.  

Service medical records show that the veteran was diagnosed 
as having joint diffusion of the right knee.  

VA outpatient treatment records dated in December 2002 show 
that the veteran complained of bilateral knee weakness and 
pain.  In an August 2002 statement, Joseph Yao, M.D. opined 
that the veteran's right knee pain appeared to be due to 
patella tendonitis resulting from overuse protecting the 
painful left knee.  The Board notes; however, the basis of 
Dr. Yao's opinion was not provided.  In addition, Dr. Yao's 
August 2002 examination report of the veteran's knees 
reflects that the doctor's opinion is based on history 
provided by the veteran.  Thus, the Board is of the view that 
a VA examination and opinion regarding the etiology of the 
veteran's right knee disorder is warranted.  

The Board notes that in a December 2001 rating action, the RO 
granted service connection for residuals of a left knee 
injury (previously shown as bilateral knee disorder) and 
assigned a noncompensable disability evaluation.  The veteran 
disagreed with the assignment of the noncompensable 
evaluation for the left knee disability in January 2002.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, the RO must issue 
a statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following:

1.  With respect to the claim for an 
increased rating for intervertebral disc 
syndrome of the lumbar spine, the RO must 
review the claims file and ensure that all 
notification and the development required 
by the VCAA are completed.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
Sections 3 and 4 of the Act (38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In this 
regard, the RO should contact the veteran 
and inform him of the types of 
documentation that can serve as evidence in 
regard to his claim for an increased rating 
for intervertebral disc syndrome of the 
lumbar spine.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of his 
intevertebral disc syndrome of the lumbar 
spine and the nature and extent of the 
veteran's right knee disorder.  Send the 
claims folder to the examiner for review.  
All symtomatology should be described in 
detail.  

a.  The examiner should determine the 
severity of the veteran's service-
connected intervertebral disc syndrome of 
the lumbar spine.  All indicated studies, 
including X-rays, must be performed.  The 
examiner should comment on the following:  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the lumbosacral 
spine.  The examiner is requested to 
provide a definition, in degrees, of 
" normal" lumbar spine and knee 
motion, and provide an opinion as to 
the severity of the any evidenced 
motion limitation in the veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the lumbar spine and 
left knee.  The extent of any 
incoordination, weakened motion and 
excess fatigability on use must be 
described by the examiner.  

?	The examiner must be requested to 
identify any objective evidence of 
pain or functional loss due to pain 
of the lumbar spine.  

?	The examiner must also express an 
opinion concerning whether there 
would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, expresss 
this in terms of additional degrees 
of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected back and left knee 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
explained.

?	The examiner should identify any 
evidence of intervertebral disc 
syndrome of the lumbar spine to 
include characteristic pain, muscle 
spasm, or absent ankle jerk. The 
examiner must assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability found, and in particular 
must assess the frequency and 
duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

b.  The examiner should determine the 
nature and extent of the veteran's right 
knee disorder, including chrondomolacia 
of the right knee.  If a right knee 
disorder is found, the examiner should 
provide an opinion as to the etiology of 
such disorder.  The examiner should state 
whether the veteran's right knee disorder 
was caused by an event or incident of 
service, or whether a right knee disorder 
was caused of aggravated by a service-
connected disability.  

2.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for intervetebral disc syndrome with 
consideration of 38 C.F.R. § 4.71, Diagnostic 
Code 5293, under the old and new criteria and 
entitlement to service connection for a right 
knee disorder.  

4.  If the claims for an increased rating for 
intervertebral disc syndrome of the lumbar 
spine and service connection for a right knee 
disorder, to include as secondary to service-
connected disability, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

5.  In addition, the RO should issue the 
appellant and his representative a 
statement of the case on the issue of 
entitlement to a compensable rating for 
residuals of a left knee injury, based on 
the initial grant of service connection.  
The veteran should be informed of the 
necessity of filing a timely substantive 
appeal if he wishes to place this issue 
in appellate status.  Thereafter, the 
case is to be returned to the Board only 
if the appellant files a timely and 
adequate substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




